IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JEFFREY A. KEITH,                            : No. 61 WM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 SUSAN M. KUHAR, (CAMBRIA CO.                 :
 CLERK OF COURT), ET AL., MARIBETH            :
 E. SCHAFFER, (CAMBRIA CO. CHIEF              :
 PUBLIC DEFENDER), ET AL., (IN THEIR          :
 OFFICIAL CAPACITY'S.),                       :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2018, the Application for Leave to File Original

Process and the Petition for Writ of Habeas Corpus are DISMISSED. The Prothonotary

is DIRECTED to forward the filings to counsel of record.